DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 January 2021 has been entered.
 
Response to Amendments
Acknowledgment is made to Applicant’s claim amendments received 25 January 2021.  Claims 1 and 3-20 are currently pending of which claims 1, 3, 17, 18 and 19 are currently amended.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 8 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As to claim 8, the disclosure as originally filed does not provide support for the combination of a transformer and a direct current source.
As to claim 10, the disclosure as originally filed does not provide support for the combination of a transformer and solar panels.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 9, 11, 13-15 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 2006/0180463 to Schlager et al. (Schlager).
As to claims 1, 17 and 18, Schlager teaches an apparatus for water treatment, capable of oxygenating said water, comprising a discharge chamber, pipe (139), with a fluid inlet and a fluid outlet, an electronic unit coupled to the discharge chamber (139) that is configured to interact with water disposed within the discharge chamber, capable of accelerating and oxygenating the water by discharging energy depending upon the amount of energy input to produce oxygenated water, the electronic unit comprising a helicoid electrode (138) disposed in the discharge chamber (139), with opposite ends of the helicoid electrode (138) coupled to a transformer (116) to produce an alternating current through the helicoid electrode; and a power source (102/104) configured to power the electronic unit (Paragraphs 0071, 0072, 0163-0165; Figures 6 and 8).
As to claims 3 and 19, Schlager teaches the apparatus of claims 1 and 17.  Schlager further teaches that the helicoid electrode (138) is wrapped around a rod-shaped electrode, ferrite core (Paragraphs 0163-0165; Figure 8).
As to claim 9, Schlager teaches the apparatus of claim 1.  Schlager further teaches that the power source is an alternating current source (Paragraph 0071).
As to claim 11, Schlager teaches the apparatus of claim 1.  The electronic unit of Schlager is capable of perturbing the water, and thus increasing the surface are of the water, based upon the current/voltage applied, for example, by the generation of gaseous compounds (Paragraph 0203).
As to claim 13, Schlager teaches the apparatus of claim 1.  As discussed above, Schlager teaches that water flows through the discharge chamber (139) within which is housed the electronic unit, and thus teaches that at least a part of the apparatus if submerged in a source of water (Figure 8).
As to claim 14, Schlager teaches the apparatus of claim 1.  Schlager teaches that the system is for use in commercial and community wastewater treatment, and thus coupled to water tanks inherent with these systems (Paragraph 0018).
As to claim 15, Schlager teaches the apparatus of claim 1.  Schlager teaches that the system is for use in commercial and community water supplies, and thus coupled to faucets inherent with these systems (Paragraph 0018).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 

Claims 4, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Schlager as applied to claim 1 above, and further in view of US Patent No. 5,085,753 to Sherman (Sherman).
As to claim 4, Schlager teaches the apparatus of claim 1. Schlager teaches that the apparatus is utilized for the removal of bacteria (Paragraph 0018); however, fails to teach an embodiment configured as a flotation device configured to float on an external water source.  However, Sherman also discusses electrical apparatus for the removal of bacteria from a water source (Abstract) and teaches that by providing the electronic unit for treatment within a floatation device swimming pools, spas and the like can effectively be treated (Column 1, Lines 15-20; Column 2, Lines 55-65).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Schlager by incorporating it into a flotation device as in Sherman in order to allow for the effective treatment of swimming pools, spas and the like, thus incorporating the discharge chamber of Schlager in a flotation device configured to float on an external water source.  
As to claims 8 and 10, Schlager teaches the apparatus of claim 1.  However, Schlager fails to teach that the apparatus comprises solar panels.  However, Sherman also discusses electrical apparatus for the removal of bacteria from a water source (Abstract) and teaches that the power should be supplied via solar cells, a DC power source, and renewable energy (Column 3, Lines 55-59).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the AC source of Schlager with DC solar cells in order to utilize renewable energy as taught by Sherman.  

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Schlager and Sherman as applied to claim 4 above, and further in view of US Patent No. 3,653,641 to Eron (Eron).
As to claims 5 and 6, the combination of Schlager and Sherman teaches the apparatus of claim 4.  However, the combination fails to teach that the flotation device further comprises a pump configured to intake water into the discharge chamber.  However, Eron also discusses water treatment in a floating apparatus and teaches that by providing the flotation device with a pump, water can be drawn in from a lower submerged chamber and aerated for oxygenation treatment and then discharged out of the lower submerged chamber into the external water source (Abstract; Figure 1).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to add a pump to the flotation device of Sherman for further treating and oxygenating the water as taught by Eron.  Thus in combination an apparatus comprising a pump configured to intake water from the discharge chamber, the lower submerged chamber of the combination, and a discharge outlet configured to discharge the oxygenated water after the electron unit has accelerated the water within the discharge chamber to the external water source.  This discharge at least in part operating to propel the naturally floating device of the combination along a surface of the external water.  

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Schlager as applied to claim 1 above, in view of Sherman and further in view of US Patent Application Publication No. 2018/0002200 to Mehl (Mehl).
As to claim 7, Schlager teaches the apparatus of claim 1.  Schlager teaches that the apparatus is utilized for the removal of bacteria (Paragraph 0018); however, fails to teach an embodiment configured as a flotation device configured to float on an external water source.  However, Sherman also discusses electrical apparatus for the removal of bacteria from a water source (Abstract) and teaches (Column 1, Lines 15-20; Column 2, Lines 55-65).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Schlager by incorporating it into a flotation device as in Sherman in order to allow for the effective treatment of swimming pools, spas and the like.  
However, the combination fails to further teach that the apparatus comprises a drone.  However, Mehl also teaches a water oxygenating device comprising a top floating chamber, as in Sherman, and further teaches that the floatation device should be formed of a drone (Paragraph 0034).  Therefore, it would have been obvious to one of ordinary skill to form the apparatus of the combination as a drone as taught by Mehl, thus allowing for relocation of the device, and thus at least particularly incorporating the discharge chamber within the aerial drone.  
As to claim 16, Schlager teaches the apparatus of claim 1.  Schlager teaches that the apparatus is utilized for the removal of bacteria (Paragraph 0018); however, fails to teach an embodiment configured as a flotation device configured to float on an external water source.  However, Sherman also discusses electrical apparatus for the removal of bacteria from a water source (Abstract) and teaches that by providing the electronic unit for treatment within a floatation device swimming pools, spas and the like can effectively be treated (Column 1, Lines 15-20; Column 2, Lines 55-65).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Schlager by incorporating it into a flotation device as in Sherman in order to allow for the effective treatment of swimming pools, spas and the like.  
However, the combination fails to further teach that the apparatus comprises a drone.  However, Mehl also teaches a water oxygenating device comprising a top floating chamber, as in Sherman, and further teaches that the floatation device should be formed of a drone or barge (Paragraph 0034).  Therefore, it would have been obvious to one of ordinary skill to form the apparatus .  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Schlager as applied to claim 1 above, and further in view of US Patent Application Publication No. 2011/0010835 to McCague (McCague).
As to claim 12, Schlager teaches the apparatus of claim 1.  Schlager teaches that the apparatus is utilized for water treatment with for example hydrogen peroxide (Paragraphs 0018 and 0039); however, fails to teach an embodiment configured to be fully submerged.  However, McCague also discusses electrical apparatus for water treatment via hydrogen peroxide generation and teaches that by providing the electronic unit for treatment as a fully submerged device swimming pools, spas and the like can effectively be treated (Paragraphs 0002 and 0028).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Schlager by fully submerging it in order to allow for the effective treatment of swimming pools, spas and the like as taught by McCague.   

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Schlager as applied to claim 7 above, in view of Sherman and further in view of Eron.
As to claim 20, Schlager teaches the apparatus of claim 17. Schlager teaches that the apparatus is utilized for the removal of bacteria (Paragraph 0018); however, fails to teach an embodiment configured as a flotation device configured to float on an external water source.  However, Sherman also discusses electrical apparatus for the removal of bacteria from a water source (Abstract) and teaches that by providing the electronic unit for treatment within a floatation device swimming pools, spas and the like can effectively be treated (Column 1, Lines 15-20; Column 2, Lines 55-65)
However, the combination fails to teach that the flotation device further comprises a pump configured to intake water into the discharge chamber.  However, Eron also discusses water treatment in a floating apparatus and teaches that by providing the flotation device with a pump, water can be drawn in from a lower submerged chamber and aerated for oxygenation treatment and then discharged out of the lower submerged chamber into the external water source (Abstract; Figure 1).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to add a pump to the flotation device of Sherman for further treating and oxygenating the water as taught by Eron.  Thus in combination an apparatus comprising a pump configured to intake water from the discharge chamber, the lower submerged chamber of the combination, and a discharge outlet configured to discharge the oxygenated water after the electron unit has accelerated the water within the discharge chamber to the external water source.  This discharge at least in part operating to propel the naturally floating device of the combination along a surface of the external water.  

Double Patenting
Applicant is advised that should claim 1 be found allowable, claim 18 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Response to Arguments
Applicant's arguments filed 24 August 2020 have been fully considered but they are not persuasive.  Applicants argue that the new claim amendments render the claims patentable; however, .  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CIEL P Contreras whose telephone number is (571)270-7946.  The examiner can normally be reached on M-F 9 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CIEL P Contreras/Primary Examiner, Art Unit 1794